DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US 2020/0233618) in view of Jiang et al. (US 2016/0275304) and Tokie (US 2020/0097645).
Regarding claims 1, 6 and 11, Ayukawa discloses an apparatus and a method performed by the apparatus and a non-transitory computer-readable medium storing a program for causing a computer to execute a method performed by the apparatus (claim 7, line 1: “A non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus”) including a verification apparatus that scans a printed image of a conveyed recording medium (paragraph 33, lines 5: “a scanned image of the printed matter”) and compares the scanned image with a preregistered correct answer image (paragraph 69, line 1: “The controller 
Ayukawa fails to disclose the image forming apparatus and method comprising: an acquisition unit configured to acquire a plurality of candidate correct answer images for generating the correct answer image.
However, in an analogous art, Jiang discloses an image forming apparatus and method comprising: an acquisition unit configured to acquire a plurality of candidate correct answer images (paragraph 45, lines 1-2: “In step S110, … candidate images … are provided”) for generating the correct answer image (paragraph 45, lines 4-5: “images selected from … the candidate images can be … sent to the terminal device.” Paragraph 67, lines 1-3: “it is determined if the image selected from the candidate images is the correct image based on the selection information. If it is the correct image, the verification is passed”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Ayukawa by incorporating this feature taught in Jiang for the purpose of selecting an image for verification from an image gallery. 
The combination of Ayukawa and Jiang fails to disclose a detection unit configured to detect a candidate correct answer image to be excluded from the acquired plurality of candidate correct answer images. 
However, in an analogous art, Tokie discloses a detection unit 17 in FIG. 1 configured to detect a candidate correct answer image (image A) to be excluded from the acquired plurality of candidate correct answer images (paragraph 50, lines 6-8: “the correct answer candidate selection unit 17 excludes the image A … from correct answer candidates.”).  Therefore, it . 

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US 2020/0233618) in view of Jiang et al. (US 2016/0275304) and Tokie (US 2020/0097645), and further in view of Harada et al. (US 2009/0123029).
Regarding claims 2, 7 and 12, the combination of Ayukawa, Jiang and Tokie fails to disclose a generation unit configured to generate an average image from the acquired plurality of candidate correct answer images.
However, in an analogous art, Kimura discloses a generation unit 36c in FIG. 2 configured to generate an average image from an acquired plurality of candidate correct answer images (which correspond to candidates of a reference image) (paragraph 115, lines 3-4: “the reference image generation unit 36c generates an average image of a plurality of the images, which are selected as the candidates of the reference image, as the reference image.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Ayukawa, Jiang and Tokie by incorporating this feature taught in Kimura for the purpose of improving the SN ratio of the image.
The combination of Ayukawa, Jiang, Tokie and Kimura fails to disclose that, based on a difference between each of the acquired plurality of candidate correct answer images and the 
However, in an analogous art, Harada discloses that based on a difference between each of the acquired plurality of candidate correct answer images (original image A) and the generated average image (moving average image MA), the detection unit detects the candidate correct answer image to be excluded from the acquired plurality of candidate correct answer images (paragraph 149, lines 5-6: “an image … is removed by determining a difference between the moving average image MA and the original image A”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Ayukawa, Jiang, Tokie and Kimura by incorporating this feature taught in Harada for the purpose of compensating for differences in the brightness of pixel data.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US 2020/0233618) in view of Jiang et al. (US 2016/0275304) and Tokie (US 2020/0097645), and further in view of Umetsu (US 2012/0092275).
Regarding claims 3, 8 and 13, the combination of Ayukawa, Jiang and Toke fails to disclose a display unit configured to display a screen including the detected candidate correct answer image.
However, in an analogous art, Umetsu discloses a display unit configured to display a screen including the detected candidate correct answer image (claim 8, lines 2-4: “a correct image storage portion for storing correct images from among the candidate images, wherein the candidate item display control portion performs control of displaying a plurality of images stored in the candidate image storage portion”).  Therefore, it would have been obvious to one of .

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US 2020/0233618) in view of Jiang et al. (US 2016/0275304) and Tokie (US 2020/0097645), and further in view of Umetsu (US 2012/0092275) and Hosaka et al. (US 2012/0300259).
Regarding claims 4, 9 and 14, the combination of Ayukawa, Jiang, Tokie and Umetsu an exclusion unit configured to exclude the detected candidate correct answer image from the acquired plurality of candidate correct answer images, based on a user's instruction via the screen. 
However, in an analogous art, Hosaka discloses an exclusion unit configured to exclude the detected candidate correct answer image (corresponding to the candidate image) from the acquired plurality of candidate correct answer images, based on a user's instruction via the screen (dragging to a deletion icon) (paragraph 110, lines 2-3: “when a captured image 35 … is dragged to the deletion icon 38 on the touch panel, the deletion candidate image processing may be performed on the image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Ayukawa, Jiang, Tokie and Umetsu by incorporating this feature taught in Hosaka for the purpose of excluding unnecessary images when performing an evaluation ranking of the images.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US 2020/0233618) in view of Jiang et al. (US 2016/0275304) and Tokie (US 2020/0097645), and further in view of Miao (US 10,867,426).
Regarding claims 5, 10 and 15, the combination of Ayukawa, Jiang and Tokie fails to disclose a replacement unit configured to replace a part of the detected candidate correct answer image with another image.
However, in an analogous art, Miao discloses a replacement unit configured to replace a part of the detected candidate correct answer image with another image (col. 6, lines 61-64: “A partial image of the candidate image … can be replaced by the partial image that is partially rendered to form the third image”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Ayukawa, Jiang and Tokie by incorporating this feature taught in Miao for the purpose of providing an uninterrupted user experience in the verification process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646